Order unanimously affirmed, with costs. Memorandum: Special Term properly denied summary judgment (CPLR 3212). An affidavit of the radio announcer who made the allegedly defamatory news broadcast to the effect that he "had no personal knowledge, no direct knowledge and no indirect knowledge” of the true facts does not establish that defendant did not act in "a grossly irresponsible manner without due consideration for the standards of information gathering and dissemination ordinarily followed by responsible parties” (Chapadeau v Utica Observer-Dispatch, 38 NY2d 196, 199). Thus, the moving papers, although unrefuted, do not establish that defendant is entitled as a matter of law to a judgment dismissing the action (CPLR 3212 [b]; see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067). (Appeal from order of Supreme Court, Erie County, Mintz, J.—summary judgment.) Present—Hancock, Jr., J. P., Callahan, Denman, Boomer and Schnepp, JJ.